455 F.2d 992
John Ralston McLAIN, Appellant,v.Lcdr. Kenneth W. BARSTOW, Appellee.
No. 332, Docket 71-1800.
United States Court of Appeals,Second Circuit.
Argued Dec. 7, 1971.Decided Dec. 9, 1971.

Appeal from United States District Court for the District of Connecticut; Robert C. Zampano, Judge.
Karl Fleischmann, Satter, Fleischmann & Sherbacow, Hartford, Conn., for appellant.
Barry J. Cutler, Asst. U. S. Atty.  (Stewart H. Jones, U. S. Atty. for District of Connecticut, of counsel), for appellee.
Before ANDERSON, OAKES and TIMBERS, Circuit Judges.
PER CURIAM:


1
We affirm the order of the district court upon the opinion of Judge Zampano dated June 21, 1971, 337 F. Supp. 1360.